DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that lack of unity of invention has not been established because the Office action does not establish that each and every element common to Groups I and II is known in the prior art.  This is not found persuasive because the inventions of Group I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a strengthening element S and a two-component epoxy resin composition C, the strengthening element S being made of a composite material comprising glass fibers or carbon fibers, the two-component epoxy resin composition C containing a first component K1 comprising between 10 and 50 wt.-%, based on the total weight of composition C, of at least one epoxy resin A that contains on average more than one epoxy group per molecule, a second component K2 comprising between 5 and 30 wt.-%, based on the total weight of composition C, of a hardener B for epoxy resins, between 3 and 25 wt.-%, based on the total weight of 
Frick teaches a method comprising [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], wherein substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics, which reads on a method for strengthening a structure M comprising the steps of i) mixing a two-component epoxy resin composition C, ii) applying the composition C onto a strengthening element S, or both onto the strengthening element S and to a surface of a structure M, wherein the strengthening element S is made of a composite material comprising glass fibers or carbon fibers, iii) contacting the applied epoxy resin composition with the surface of the strengthening element S and/or the surface of the structure M such that the composition forms an 
Frick does not teach a specific embodiment wherein the structure M is a metal structure M. Before the effective filing date of the claimed invention, one of ordinary skill 
Frick does not teach with sufficient specificity wherein the first component K1 comprises between 10 and 50 wt.-%, based on the total weight of composition C, of at least one epoxy resin A that contains on average more than one epoxy group per molecule. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the proportion of Frick’s epoxy resin A to be between 10 and 50% by weight, based on the weight of Frick’s composition, which would read on wherein the first component K1 comprises between 10 and 50 wt.-%, based on the total weight of composition C, of at least one epoxy resin A that contains on average more than one epoxy group per molecule as claimed. One of ordinary skill 
Frick does not teach with sufficient specificity wherein the two-component epoxy resin composition C contains between 3 and 25 wt.-%, based on the total weight of composition C, of at least one impact strength modifier I in either one or both of components K1 and K2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Frick’s at least one impact strength modifier C to be between 3 and 25% by weight, based on the weight of Frick’s two-component epoxy resin composition, which would read on wherein the two-component epoxy resin composition C contains between 3 and 25 wt.-%, based on the total weight of composition C, of at least one impact strength modifier I in either one or both of components K1 and K2 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing toughness of a cured product of Frick’s two-component epoxy resin composition because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], wherein the impact strength modifier is an 
Frick does not teach a specific embodiment wherein the two-component epoxy resin composition C contains between 15 and 80 wt.-%, based on the total weight of composition C, of at least one filler F in either one or both of components K1 and K2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Frick’s at least one filler F to modify Frick’s one epoxy resin component K1 and/or Frick’s one hardener component K2 in Frick’s two-
The Office recognizes that all of the claimed physical properties are not positively taught by Frick, namely that the two-component epoxy resin composition C exhibits after curing an Elastic Modulus of at least 2500 MPa, measured according to DIN EN ISO 527, and an Impact Peel Strength of at least 15 N/mm, measured according to ISO 11343. However, Frick renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the two-component epoxy resin composition as explained above. Furthermore, the instant application recites that the weight ratio of all epoxy-functional compounds in the composition (e.g. epoxy resin, reactive diluent) to the pure impact strength modifier within the composition (without any solvents, additives, etc.) is between 1 and 3 (w/w), preferably between 1.2 and 2.9 (w/w), more preferably between 1.3 and 2.7 (w/w) (p. 19, l. 21-25), that this ratio enables an especially efficient toughening of the composition and the required impact peel strength .
The requirement is still deemed proper and is therefore made FINAL.
s 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2021.
In the amendments filed on 11/6/2021, claim 16 is new, pertains to the method according to claim 1, and is therefore place in Group I.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1).
Regarding claim 1, Frick teaches a method comprising [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], wherein substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics, which reads on a method for strengthening a structure M comprising the steps of i) mixing a two-component epoxy resin composition C, ii) applying the composition C onto a strengthening element S, or both onto the strengthening element S and to a surface of a structure M, wherein the strengthening 
Frick does not teach a specific embodiment wherein the structure M is a metal structure M. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2, which would read on wherein the structure M is a metal structure M as claimed. One of ordinary skill in the art would have been motivated to do so because Frick teaches that the two-component epoxy resin compositions adhere well especially to electrogalvanized steel and result in an increased impact strength [0182], that substrates S1 or S2 are in particular metals or alloys such as steel or galvanized metals [0181], that substrate S1 may be the same as or different from substrate S2 [0180], and that substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which means that selecting Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2 would have been beneficial for increasing adhesion of Frick’s two-component epoxy resin composition to Frick’s substrate S1 or S2 in Frick’s method and for increasing the impact strength of Frick’s two-component epoxy resin composition.
Frick does not teach with sufficient specificity wherein the first component K1 comprises between 10 and 50 wt.-%, based on the total weight of composition C, of at least one epoxy resin A that contains on average more than one epoxy group per molecule. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the proportion of Frick’s epoxy resin A to 
Frick does not teach with sufficient specificity wherein the two-component epoxy resin composition C contains between 3 and 25 wt.-%, based on the total weight of composition C, of at least one impact strength modifier I in either one or both of components K1 and K2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Frick’s at least one impact strength modifier C to be between 3 and 25% by weight, based on the weight of Frick’s two-component epoxy resin composition, which would read on wherein the two-component epoxy resin composition C contains between 3 and 25 wt.-%, based on the total weight of composition C, of at least one impact strength modifier I in either one or both of components K1 and K2 as claimed. One of ordinary skill in the art would 
Frick does not teach a specific embodiment wherein the two-component epoxy resin composition C contains between 15 and 80 wt.-%, based on the total weight of 
The Office recognizes that all of the claimed physical properties are not positively taught by Frick, namely that the two-component epoxy resin composition C exhibits after curing an Elastic Modulus of at least 2500 MPa, measured according to DIN EN ISO 527, and an Impact Peel Strength of at least 15 N/mm, measured according to ISO 11343. However, Frick renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the two-component epoxy resin composition as explained above. Furthermore, the instant application recites that the weight ratio of all epoxy-functional compounds in the composition (e.g. epoxy resin, reactive diluent) to 
Regarding claim 2, Frick teaches that substrates S1 or S2 are carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being carbon fiber reinforced plastics. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2. Frick therefore renders obvious wherein the composite material comprises the carbon fibers as claimed.
Regarding claim 3, Frick teaches that substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2. Frick therefore renders obvious wherein the strengthening element S is selected from glass fiber reinforced plastic sheet and carbon fiber reinforced plastic sheet as claimed.
Regarding claim 7, Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the amount of the impact strength modifier is 0.1-35% by weight [0020], and/or that the impact strength modifier is a component of the hardener component K2 in an amount of 1 to 30% by weight, based on the weight of the hardener component K2 [0042], and/or that the proportion of the 
Frick does not teach with sufficient specificity that the weight ratio of all epoxy-functional compound in the composition to pure impact strength modifier I in the 
Regarding claim 8, Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the one hardener component K2 comprises between 1 and 10% by weight, based on the total weight of the hardener component, of an amine group-terminated polyamide B [0018, 0037], that the hardener component K2 further comprises up to 20% by weight, based on the weight of the hardener component, poly(ethyleneimines) [0036], that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], that the amount of the impact strength modifier is 0.1-35% by weight [0020], and/or that the impact strength modifier is a component of the hardener component K2 in an amount of 1 to 30% by weight, based on the weight of the hardener component K2 
Frick does not teach with sufficient specificity that the weight ratio of epoxy resin A, and hardener B in composition C is in the range of A : B = 1 : (0.25-1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Frick’s at least one epoxy resin that contains on average more than one epoxy group per molecule to Frick’s amino group-terminated polyamide and Frick’s poly(ethyleneimines) to be from 1 : 0.25 to 1 : 1, which would read on wherein the weight ratio of epoxy resin A, and hardener B in composition C is in the range of A : B = 1 : (0.25-1) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Frick’s two-component epoxy resin composition and an ability of Frick’s method to bond the adherends to one another in Frick’s method because Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the two-component epoxy resin composition is used as an 
Frick does not teach with sufficient specificity that the weight ratio of epoxy resin A,, and impact modifier I in composition C is in the range of A : I = 1 : (0.25-1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Frick’s at least one epoxy resin that contains on average more than one epoxy group per molecule to Frick’s impact strength modifier to be from 1 : 0.25 to 1 : 1, which would read on wherein the weight ratio of epoxy resin A, and impact modifier I in composition C is in the range of A : I = 1 : (0.25-1) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Frick’s method to bond the adherends to one another in Frick’s method and for optimizing toughness of a cured product of Frick’s two-component epoxy resin composition because Frick teaches that the two-component epoxy resin composition contains [0016] one epoxy resin 
Frick does not teach with sufficient specificity that the weight ratio of epoxy resin A and filler F in composition C is in the range of A : F = 1 : (1-4). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Frick’s at least one epoxy resin that contains on average more than one epoxy group per molecule to Frick’s at least one filler to be from 1 :1 to 1 : 4, which would read on the limitation wherein the weight ratio of epoxy resin A,, and filler F in composition C is in the range of A : F = 1 : (1-4) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability, aging resistance, and mechanical properties of Frick’s two-component epoxy resin composition, and an ability of Frick’s method to bond the adherends to one another in Frick’s method because Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the two-component epoxy resin composition is used as an adhesive in the method [0178], that the adhesive cures [0178], that the joining of the parts takes place such that both adherends are bonded to one another [0178], that the two-component epoxy resin composition optionally further comprises at least one filler F [0151], wherein the total content of the entire filler F is from 3 to 50% by weight, based on the weight of the entire composition [0153], and that the use of fillers is advantageous in that they improve the aging resistance of the adhesive and advantageously influence the mechanical properties [0154], which means that the weight ratio of Frick’s at least one epoxy resin that contains on average more than one 
Regarding claim 9, Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], which reads on wherein the two-component epoxy resin composition C contains said epoxy resin A with an amount of from 10 to 85 wt.-%, based on the total weight of composition C.
Frick does not teach with sufficient specificity that the two-component epoxy resin composition C contains said epoxy resin A with an amount of between 15 and 45 wt.-%, based on the total weight of composition C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the proportion of Frick’s epoxy resin A to be between 15 and 45% by weight, based on the weight of Frick’s composition, which would read on wherein the two-component epoxy resin composition C contains said epoxy resin A with an amount of between 15 and 45 wt.-%, based on the total weight of composition C as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Frick’s method to bond the adherends to one another in Frick’s method because Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the two-component epoxy resin composition is used as an adhesive in the method [0178], that the adhesive cures [0178], and that the joining of the parts takes place such that both adherends are bonded to one another [0178], which means that the proportion of Frick’s 
Regarding claim 10, Frick teaches that the two-component epoxy resin composition comprises [0016] one hardener component K2 comprising between 1 and 10% by weight, based on the total weight of the hardener component, of an amine group-terminated polyamide B [0018, 0037], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which reads on wherein the two-component epoxy resin composition C contains said hardener B with an amount of from 0.2% to 15% wt.-%, based on the total weight of composition C, which reads on the claimed wt.-%. The wt.-% is based on the calculations 1 / (4 + 1) * 100% * (1% + 0%) / 100% = 0.2% and 1 / (1 + 1) * 100% * (10% + 20%) / 100% = 15%.
Regarding claim 11, Frick teaches that the two-component epoxy resin composition optionally further comprises at least one filler F [0151], wherein the total content of the entire filler F is from 3 to 50% by weight, based on the weight of the entire composition [0153]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Frick’s at least one filler F to modify Frick’s one epoxy resin component K1 and/or Frick’s one hardener component K2 in Frick’s two-component epoxy resin composition at Frick’s content that is from 3 to 50% by weight, based on the weight of the entire composition. Frick therefore renders obvious wherein the two-component epoxy resin composition C contains said filler F with an amount of from 3 to 50 wt.-%, based on the total weight of composition C, which reads on the claimed wt.-%.

Frick does not teach with sufficient specificity that the two-component epoxy resin composition C contains said impact strength modifier I with an amount of between 5 and 15 wt.-%, based on the total weight of composition C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Frick’s at least one impact strength modifier C to be between 5 and 15 % by weight, based on the weight of Frick’s two-component epoxy resin composition, which would read on wherein the two-component epoxy resin composition C contains said impact strength modifier I with an amount of between 5 and 15 wt.-%, based on the total weight of composition C as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for 
Regarding claim 13, Frick teaches that the method comprises joining the parts to be bonded, wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein after the substrates S1 and S2 have been .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1) as applied to claim 1, and further in view of Haag et al. (US 2017/0107408 A1).
Regarding claim 4, Frick renders obvious the method according to claim 1 as explained above.
Frick does not teach that the two-component epoxy resin composition C contains in either one or both of components K1 and K2 an anti-corrosion agent with an amount of between 1 and 15 wt.-%, based on the total weight of composition C. However, Haag teaches a filler that is calcium carbonate that can be used to increase corrosion resistance [0031] and that is present in an epoxy adhesive in an amount more than or about 10 wt % of the epoxy adhesive [0032], wherein the epoxy adhesive is suitable for use in the manufacture of automobiles [0001] and is an epoxy composition comprising an epoxy resin, a hardener, the filler [0010], and a toughener [0017, 0026], wherein the adhesive composition is for applying to a metal substrate [0047]. Frick and Haag are analogous art because both references are in the same field of endeavor of an epoxy resin composition that is used for a metal structure and that comprises an epoxy resin, a hardener for epoxy resins, an impact strength modifier, and a filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it 
Regarding claim 5, Frick does not teach that the two-component epoxy resin composition C contains the anti-corrosion agent with an amount of between 2 and 10 wt.-%, based on the total weight of composition C. However, Haag teaches a filler that is calcium carbonate that can be used to increase corrosion resistance [0031] and that .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1) as applied to claim 1, and further in view of Kye (US 2004/0197563 A1).
Regarding claim 6, Frick renders obvious the method according to claim 1 as explained above.
Frick does not teach that the filler F comprises particles with a mean particle size of at least 0.1 to at least 1 mm. However, Kye teaches a filler that are glass beads having a diameter of about 0.26 mm that are present in an epoxy curative component [0109] that is present in an adhesive composition that further comprises an epoxy resin component [0010], wherein the adhesive composition is a two-component epoxy adhesive [0009] that is for exterior automotive panel applications [0010]. Frick and Kye are analogous art because both references are in the same field of endeavor of a two-component epoxy resin composition that is used for a metal structure and that comprises an epoxy resin, a hardener for epoxy resins, and a filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kye’s filler that are glass beads having a diameter of about 0.26 mm to substitute for at least a fraction of Frick’s at least one filler, which would read on wherein the filler F comprises particles with a mean particle size of at least about 0.26 mm as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Frick’s two-.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1) as applied to claim 1, and further in view of Kelch et al. (US 2015/0368466 A1).
Regarding claim 16, Frick renders obvious the method according to claim 1 as explained above. Frick teaches that the method comprises joining the parts to be bonded, wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein after the substrates S1 and S2 have been bonded by means of the composition, a bonded article is obtained, wherein the article is a built structure in construction or civil engineering, or a means of transport [0187]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2.
.

Response to Arguments
Applicant’s arguments, see p. 6, filed 11/16/2021, with respect to the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the Office action fails to provide any additional evidence and/or articulate any additional finding or reasoning as to why the disclosures of the applied references would read and/or operated on the recited features, which require, inter alia, that the strengthening element S is made of a .
In response to the applicant’s argument that none of the references are asserted to disclose or fairly suggest applying the composition C onto a strengthening element S, made of a composite material comprising glass fibers or carbon fibers) or applying the composition C both onto the strengthening element S, made of a composite material comprising glass fibers or carbon fibers, and to a surface of the metal structure M (p. 7), Frick teaches a method comprising [0178] applying the composition to a substrate S1 and/or a substrate S2 [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], wherein substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics, which reads on a method for strengthening a structure M comprising the steps of ii) applying the composition C onto a strengthening element S, or both onto the strengthening element S and to a surface of a structure M, wherein the strengthening element S is made of a composite material comprising glass fibers or carbon fibers as claimed. Frick teaches in another embodiment, that substrate S1 and/or substrate S2 is optionally a metal [0177], that suitable substrates S1 or S2 are in particular metals or alloys [0181], and that the two-component epoxy resin compositions adhere well especially to electrogalvanized steel [0182], which optionally reads on wherein the structure M is a metal structure M as claimed. Before the effective filing date of the 
In response to the applicant’s argument that Frick exclusively refers to vehicle manufacturing for its adhesive, that Frick is completely silent about using fiber-reinforced composites as strengthening elements S that are adhesively applied onto metal structures in order to strengthen them, that Frick clearly aims at using the taught adhesive in vehicle manufacturing or repair (p. 8), Frick does not exclusively refer to vehicle manufacturing for its adhesive. Frick teaches a method comprising [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of 
In response to the applicant’s argument that when the claim terms are given the broadest reasonable interpretation consistent with the instant disclosure as it would be interpreted by one of ordinary skill in the art, the materials/methodology of the applied references fail to operate and/or read on the claimed combination of features (p. 8), Frick does not exclusively refer to vehicle manufacturing for its adhesive. Frick teaches a method comprising [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], wherein substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics, which reads on a method for strengthening a structure M comprising the steps of i) mixing a 
In response to the applicant’s argument that when evaluating Frick, and the other cited references, from the standpoint of the hypothetical person having ordinary skill in the art at the time of invention, one would be left with little guidance regarding how to select the recited features (p. 8), Frick does not exclusively refer to vehicle manufacturing for its adhesive. Frick teaches a method comprising [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], wherein substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics, which reads on a method for strengthening a structure M comprising the steps of i) mixing a two-component epoxy resin composition C, ii) applying the composition C onto a strengthening element S, or both onto the strengthening element S and to a surface of a structure M, wherein the strengthening element S is made of a composite material comprising glass fibers or carbon fibers, iii) contacting the applied epoxy resin composition with the surface of the strengthening element S and/or the surface of the structure M such that the composition forms an interlayer between the structure M and the strengthening element S, and vi) curing the 
In response to the applicant’s argument that without guideposts, the concepts taught by the applied references, fall far short of arriving at the claimed features, which require, inter alia, that applying the composition C onto a strengthening element S, or 
In response to the applicant’s argument that in view of the teachings of the applied references as a whole, one skill in the art would lack motivation to select the claimed combination of features (p. 8-9), Frick teaches a method comprising [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], 
In response to the applicant’s argument that not only do the applied references fail to teach or suggest the claimed features, there would have been no reason or rationale to modify Frick in the manner necessary to arrive at the claimed features, as amended (p. 9), Frick teaches a method comprising [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], wherein substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics, which reads on a method for strengthening a structure M comprising the steps of i) mixing a two-component epoxy resin composition C, ii) applying the composition C onto a strengthening element S, or both onto the strengthening element S and to a surface of a structure M, wherein the strengthening element S is made of a composite material comprising glass fibers or carbon fibers, iii) 
prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that new claim 16 depends from claim 1, and, thus, distinguishes over the applied references for at least the reasons discussed above with respect to claim 1, as well as for the additional features recited therein (p. 10), the Office’s response to the applicant’s arguments with respect to claim 1 are explained in the previous paragraphs and are maintained. The applicant’s arguments .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767